Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hecht (US 8,882,413).
Regarding claim 1, Hecht discloses a drill 100, having a columnar shape extended from a first end to a second end and comprising: a cutting part 102 rotatable around a rotation axis, the cutting part comprising a cutting edge 138 located on a side of the first end, a flute 107 extended from the cutting edge toward the second end 110 (See Figure 3), an end surface 123 located closer to the second end than the flute 107 (See Figure 3), and a connection surface (See Figure Below) which is located between the flute 107 and the end surface 123 and connects to the flute 107 and the end surface 123, the connection surface comprising a first portion (See Figure Below), and a second portion located closer to an outer periphery of the cutting part than the first portion (See Figure Below), wherein a length in a direction along the rotation axis on the second 

    PNG
    media_image1.png
    416
    535
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    692
    804
    media_image2.png
    Greyscale

Regarding claim 2, Hecht discloses wherein the connection surface comprises a third portion located between the first portion and the second portion (See Figure Above), and a length in the direction along the rotation axis on the third portion is smaller than the length in the direction along the rotation axis on the first portion, and is larger than the length in the direction along the rotation axis on the second portion in the side view (See Figure Above).
Regarding claim 3, Hecht discloses wherein a length along the rotation axis on the connection surface becomes smaller as going from the first portion toward the second portion in the side view (See Figure Above).
Regarding claim 12, Hecht discloses the first portion has a first width orthogonal to the rotation axis (See Figure Above), the second portion has a second width orthogonal to the rotation axis (See Figure Above), and the second width is smaller than the first width in a front view of the end surface (Note: the boundary between the first and second portions is imaginary such that the second width may be considered smaller than the first width).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hecht (US 8,882,413) in view of Koga (US 2015/0266108).
Regarding claim 9, Hecht discloses the drill of claim 1 as set forth above.  Hecht does not disclose a method of manufacturing a machined product.  Koga discloses a method of drilling including rotating a drill [0055], bringing the drill being rotated into contact with a workpiece [0056-0057], and moving the drill away from the workpiece [0059].  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Hecht, in view of Koga, such that the drill is used in a drilling operation in order to form a hole in a workpiece.

Allowable Subject Matter
Claims 4-7 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722